        Case 1:19-cv-00292-WMR Document 15 Filed 04/10/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


  CHANDLER RYAN MOORE,
              Plaintiff,
                                                      CIVIL ACTION FILE
  vs.
                                                       NO. 1:19-cv-292-WMR
  CHEROKEE COUNTY SUPERIOR
  COURT,
              Defendant.



                                        JUDGMENT

         This action having come before the court, Honorable William M. Ray, II, United States

District Judge, on the Magistrate Judge’s Final Report and Recommendation and the Court

having adopted said recommendation, and dismissed with prejudice Plaintiff’s claims

against Defendants Cherokee County Superior Court, Douds, Baker, Harris, Drane, Wallace

and Smith and dismissed without prejudice Plaintiff’s claims against Defendant Dennis, it is

         Ordered and Adjudged that the action be DISMISSED.

         Dated at Atlanta, Georgia, this 10th day of April, 2019.


                                                           JAMES N. HATTEN
                                                           CLERK OF COURT


                                                     By: s/R. Bryant
                                                         Deputy Clerk

Prepared, Filed, and Entered
in the Clerk’s Office
April 10, 2019
James N. Hatten
Clerk of Court

By: s/R. Bryant
    Deputy Clerk
